Exhibit THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE. WARRANT AGREEMENT MATERIAL TECHNOLOGIES, INC., a Delaware corporation (the “Company”) THIS IS TO CERTIFY that, for value received, Continental Advisors, or its assigns (the “Holder”) is entitled, subject to the terms and conditions set forth herein, to purchase, 6,000,000 shares of Class A common stock of the Company (the “Warrant Shares”) upon exercise at a purchase price of $0.10 per Warrant Share (the “Warrant Price”). 1.TERM. Subject to the terms of this Warrant, the Holder shall have the right, at any time during the period commencing at 9:00 a.m., Pacific Time, on the 15th day of September, 2008 and ending at 5:00 p.m., Pacific Time, on the 15th day of September, 2009 (the “Termination Date”), to purchase from the Seller the Warrant Shares upon payment to the Seller of the Warrant Price. Notwithstanding anything to the contrary contained in this Warrant or otherwise, the Holder shall not be required, although it shall have the right, to exercise this Warrant. 2.MANNER OF EXERCISE. Payment of the aggregate Warrant Price shall be made as described below. Upon the payment of all or a portion of the Warrant Price and delivery of the Election to Purchase, a form of which is attached hereto, the Company shall issue and cause to be delivered with all reasonable dispatch to or upon the written order of the Holder, and in such name or names as the Holder may designate, a certificate or certificates for the number of full Warrant Shares so purchased upon each exercise of the Warrant. Such certificate or certificates shall be deemed to have been issued and any person so designated to be named therein shall be deemed to have become a holder of record of such securities as of the date of surrender of the Warrant (or if less than the entire Warrant is exercised, upon the delivery of the new Warrant described below) and payment of the Warrant Price, as aforesaid, notwithstanding that the certificate or certificates representing such securities shall not actually have been delivered or that the stock transfer books of the Company shall then be closed. The Warrant shall be exercisable, at the election of each Holder, either in full or from time to time in part and, in the event that a certificate evidencing the Warrant is exercised in respect of less than all of the 1 Warrant Shares specified therein at any time prior to the Termination Date, a new certificate evidencing the remaining portion of the Warrant shall be issued by the Company to such Holder. Payment of the Warrant Price may be made by either of the following forms, or a combination thereof: (i)Cash Exercise: cash, bank or cashiers check, or wire transfer payable to the Company; or (ii)Promissory Note: through a promissory note payable to the Company, but only to the extent authorized by the Company, and which authorization may be withheld for any reason whatsoever. (iii)Exercise Price. The price per share at which the Warrant Shares shall be purchasable upon exercise of the Warrant shall be $0.10 per share of Common Stock. Cashless/Net Exercise. In lieu of exercising the Warrant or any portion thereof for cash, the Holder shall have the right to convert the Warrant, or any portion thereof, into Warrant Shares by executing and delivering to the Company, at its principal executive office, a duly executed Subscription Form, specifying the number of Warrant Shares as to which the Warrant is being exercised, and accompanied by the surrender of the Warrant. The number of Warrant Shares to be issued shall be computed using the following formula: X [y●(A-B)]/A X the number of Warrant Shares to be issued to such Holder Y the total number of Warrant Shares then issuable upon exercise of the Warrant in full A the Fair Value (as defined below) of one Warrant Share B the Exercise Price (as adjusted) on the date of conversion Fair Value Defined. Fair Value as of a particular date shall mean the closing price for the day before the day in question. The closing price shall be the last reported sale price on the day in question or, in case no such reported sale takes place on such day, on the most recent reported sale prior to such day in question, in each case on the principal national securities exchange on which the Common Stock is listed or admitted to trading or, if not listed or admitted to trading on any national securities exchange, the last trade price as reported by the National Association of Securities Dealers Automated Quotation System, (the “NASDAQ”), Over the Counter or Bulletin Board market, or the “pink sheets,” whichever is applicable. If such quotations are unavailable, or with respect to other appropriate security, property, assets, business or entity, “Fair Value” shall mean the fair value of such item as determined by mutual agreement reached by the Company and the Holder of Common Stock issuable under the Warrant or, in the event the parties are unable to agree, an opinion of an independent nationally recognized investment banking, accounting or appraisal firm or firms retainCompany’s expense, to determine such Fair Value. 3.
